Case: 5:20-cr-00297-DCN Doc#: 7 Filed: 06/17/20 1 of 1. PagelD #: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) Case No.5: 20 CR 297
)
Plaintiff, ) Judge Donald C. Nugent
)
Vv. ) DEFENDANT’S MOTION FOR
) PRE-PLEA PRESENTENCE REPORT
MATTHEW P. SLATZER, ) AS TO CRIMINAL HISTORY ONLY
)
Defendant. )
)

NOW COMES Defendant, by and through his attorney, and respectfully moves this
Honorable Court for an Order instructing the Probation Department to prepare a pre-plea
presentence report as to his criminal history only. The reasons for this Motion are explained below.

Defendant has a complicated and extensive criminal history. A pre-plea pre-sentence
report as to same will lead to a swifter resolution of this matter.

For all the foregoing reasons, Defendant respectfully requests an Order from this Court

instructing the Probation Department to prepare a pre-plea pre-sentence report as to his criminal

   
  

s/Anthony J. Vegh
Anthony J. Vegh

\| F .
» GRANTED: ____ DENIED: 526 Superior Ave., East
|! ms) SSHORDERED, A Suite 220
; Cleveland, Ohio 44114

  

17? P (216) 566-1424
uw 5 DISTRICT JUDGE ae F (216) 566-1468
avegh@vecchio-vegh.com
(Ohio Bar Reg No. 0039603)
Counsel for Defendant
